Title: John Bondfield to the Commissioners, 28 April 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Hond Sirs
      Bordeaux 28 April 1778
     
     Messrs. Palmes Livingston and Heywood arrived here the 25th by whom I was favor’d with the Letter you honor’d me with under date 15th Instant.
     In consiquence of your Instructions I have received from Captain Tucker an Indent for the provission the respective officers will attend the examination tomorrow to inspect the quality which with the other articles required I shall endeavour to expedite in the course of this week. The Mast has thrown the work much Back. We have received no inteligence from the Out Ports having no Arrivals since my last. I have the honor to be with due Respect Your honors Most Obedient Humble Servant
     
      John Bondfield
     
    